EXHIBIT 10.1


EXECUTION COPY



CONSENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT


This CONSENT AND AMENDMENT NO. 5 TO CREDIT AGREEMENT (this “Amendment”), dated
as of September 6, 2012, by and among Sotheby’s, a Delaware corporation
(“Parent”), Sotheby’s, Inc., a New York corporation (“Sotheby’s, Inc.”),
Sotheby’s Financial Services, Inc., a Nevada corporation (“SFS Inc.”), Sotheby’s
Financial Services California, Inc., a Nevada corporation (“SFS California”),
Oberon, Inc., a Delaware corporation (“Oberon”), Theta, Inc., a Delaware
corporation (“Theta”), Sotheby’s Ventures, LLC, a New York limited liability
company (“Ventures LLC”), Oatshare Limited, a company registered in England
(“Oatshare”), Sotheby’s, a company registered in England (“Sotheby’s U.K.”), and
Sotheby’s Financial Services Limited, a company registered in England (“SFS
Ltd.” and, collectively with Parent, Sotheby’s, Inc., SFS Inc., SFS California,
Oberon, Theta, Ventures LLC, Oatshare and Sotheby’s U.K., the “Borrowers”),
General Electric Capital Corporation, a Delaware corporation (in its individual
capacity, “GE Capital”), as a Lender and as Agent for the Lenders and the
Fronting Lender (in such capacity, the “Agent”), and the other Lenders, amends
that certain Credit Agreement, dated as of August 31, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrowers, other Credit Parties signatory thereto,
the Agent, the Fronting Lender, and the Lenders. Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to such terms
in Annex A to the Credit Agreement.
RECITALS
A.    The Borrowers intend to undertake a structural reorganization (the
“Restructuring”), the detailed components of which are set forth in the
presentation provided to the Agent and the Lenders prior to the date hereof,
entitled “Sotheby’s Restructuring,” dated September 4, 2012, and which shall be
completed by no later than March 31, 2013.
B.    The Borrowers have requested that the Agent and the Lenders consent to the
Restructuring, including, without limitation, the components of the
Restructuring listed on Exhibit A hereto, and agree to make certain amendments
to the Credit Agreement and other Loan Documents, in each case as set forth
herein.
C.    The Agent and the Lenders have agreed, on the terms and conditions set
forth below, to so consent to the Restructuring and to amend the Credit
Agreement and the other Loan Documents.
AGREEMENT
NOW, THEREFORE, in consideration of the continued performance by the Borrowers
and each other Credit Party of their respective promises and obligations under
the Credit Agreement and the other Loan Documents, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the other Credit Parties signatory hereto, the
Lenders and the Agent hereby agree as follows:

CH1 6990171v.11

--------------------------------------------------------------------------------




1.Consent under Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Paragraph 4 of this Amendment and notwithstanding
anything to the contrary set forth in the Loan Documents (other than compliance
with Section 6.10 of the Credit Agreement):
(a)the Agent and the Lenders hereby consent to the Restructuring, including,
without limitation, the items listed on Exhibit A hereto, it being understood
and agreed that no consent is being provided hereunder to any component of the
Restructuring to the extent such component results in a breach of Section 6.10
of the Credit Agreement; and
(b)the Lenders hereby agree to take all such other actions, and hereby authorize
and direct the Agent to take such other actions, as the Agent determines may be
reasonably required to facilitate the Restructuring in accordance with the
consent provided in Section 1(a).
2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Paragraph 4 of this Amendment, the Credit Agreement is
hereby amended as follows:
(a)    Section 5.14 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
5.14 Subsidiary Loan Documents.
(a)    Subject to Sections 5.14(d) and 5.14(e), for each Person (other than a
Disregarded Domestic Person) that is or becomes a direct Domestic Subsidiary of
a U.S. Credit Party (which shall, for purposes of clarity, include all Domestic
Subsidiaries (other than Disregarded Domestic Persons), whether direct or
indirect, of a U.S. Credit Party, so long as such Domestic Subsidiaries are not
direct or indirect Subsidiaries of one or more Foreign Subsidiaries of such U.S.
Credit Party), within fifteen (15) days (or such later date as Agent may agree
to in its sole discretion) of becoming such a Domestic Subsidiary, (i) such
Person shall become party to this Agreement as a Credit Party by executing a
joinder agreement hereto, and shall execute joinder agreements to each of the
Domestic Subsidiary Guaranty, the U.S. Security Agreement, the U.S. Pledge
Agreement and such further Collateral Documents as Agent shall reasonably
request, in each case pursuant to the terms of each such agreement, (ii) 100% of
the outstanding Stock of such Person owned by such U.S. Credit Party shall be
pledged to Agent, for the benefit of the Secured Parties, in support of the
Obligations of each of the U.S. Borrowers and the U.K.

2



--------------------------------------------------------------------------------




Borrowers, pursuant to such Collateral Documents as Agent shall reasonably
request and (iii) such Person shall deliver such organizational and
authorization documentation and legal opinions as Agent shall reasonably
request, in each case in form and substance reasonably satisfactory to Agent;
provided, that, (x) so long as SPTC Delaware shall not create, incur, assume or
permit to exist any Indebtedness or Guaranteed Indebtedness or any Lien on or
with respect to any of its properties or assets (whether now owned or hereafter
acquired), SPTC Delaware shall not be required to execute or become a party to
any Loan Documents and its outstanding Stock shall not be required to be
pledged, and (y) the York Avenue Owner shall not be required to execute or
become a party to any Loan Documents and its outstanding Stock shall not be
required to be pledged.
(b)    Subject to Sections 5.14(d) and 5.14(e), for each Person that is or
becomes a direct Foreign Subsidiary of any Credit Party and is organized under
the laws of England, within fifteen (15) days (or such later date as Agent may
agree to in its sole discretion) of becoming such a Foreign Subsidiary, (i) such
Person shall become party to this Agreement as a Credit Party by executing a
joinder agreement hereto, and shall execute each of a Guaranty with respect to
the Obligations of the U.K. Borrowers and such Collateral Documents as Agent
shall reasonably request in support of the Obligations of the U.K. Borrowers, in
each case pursuant to the terms of each such agreement, (ii) if such Person is a
direct Foreign Subsidiary of a U.K. Credit Party, 100% of the outstanding Stock
of such Person owned by such U.K. Credit Party shall be pledged to Agent, for
the benefit of the Secured Parties, in support of the Obligations of the U.K.
Borrowers pursuant to such Collateral Documents as Agent shall reasonably
request, (iii) if such Person is a direct Foreign Subsidiary of a U.S. Credit
Party, 65% of the outstanding Stock of such Person owned by such U.S. Credit
Party shall be pledged to Agent, for the benefit of the Secured Parties, in
support of the Obligations of the U.S. Borrowers and the U.K. Borrowers pursuant
to such Collateral Documents as Agent shall reasonably request and (iv) such
Person shall deliver such organizational and authorization documentation and
legal opinions as Agent shall reasonably request, in each case in form and
substance reasonably satisfactory to Agent.
(c)    Subject to Sections 5.14(d) and 5.14(e), for each Person that is or
becomes a direct Foreign Subsidiary of any U.S. Credit Party, and is organized
under any jurisdiction other than England, or is or becomes a direct Domestic
Disregarded Person of a U.S. Credit Party, within fifteen (15) days (or such
later date as Agent may agree to in its sole discretion) of becoming such a
Foreign Subsidiary or a Domestic Disregarded Person, (i) 65% of the outstanding
Stock of such Person owned by such U.S. Credit Party shall be pledged to Agent,
for the benefit of the Secured Parties, in support of the Obligations of each of
the U.S. Borrowers and the U.K. Borrowers, pursuant to such Collateral Documents
as Agent shall reasonably request and (ii) such Person shall deliver such
organizational and authorization documentation and legal opinions as Agent shall
reasonably request, in each case in form and substance reasonably satisfactory
to Agent.

3



--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document:
(i) No Person that is an indirect Foreign Subsidiary of a U.S. Credit Party or a
direct or indirect Foreign Subsidiary of a U.K. Credit Party and, in each case,
is organized under a jurisdiction other than England, shall be required to
become subject to a pledge of its outstanding Stock or otherwise become a party
to the Loan Documents.
(ii) To the extent that Agent determines in its sole discretion that (x) the
cost is disproportionate to the benefit to be realized by Agent and the Secured
Parties by obtaining a pledge of the outstanding Stock of any Person and/or a
guarantee by, or security interest in, the assets of any Person or (y) the law
of any jurisdiction prohibits (A) the outstanding Stock of any Person organized
in such jurisdiction from becoming subject to a pledge thereof and/or (B) a
guarantee by, or security interest in, the assets of any Person organized in
such jurisdiction, such pledge of such Person’s outstanding Stock, such
guarantee and/or such security interest shall not be required.
(iii) With respect to any Person listed on Disclosure Schedule (5.14), the Stock
of such Person required to be pledged to Agent, the security interest in the
assets of such Person required to be granted to Agent, and the guarantee
required to be provided by such Person, shall be as specified in Disclosure
Schedule (5.14).
(e)    This Section 5.14 shall not apply to any Immaterial Subsidiary set forth
on Disclosure Schedule (5.15) as of the Closing Date unless such Person shall
have executed a Guaranty and such Collateral Documents as Agent shall reasonably
request.
(b)    Section 6.3(a)(vii) of the Credit Agreement is hereby amended by amending
and restating clause (A) of the proviso to read as follows:
(A) in the case of any intercompany loan or advance owing to any Credit Party,
from and after the date 120 days after the Closing Date, any Sotheby Entity
receiving the proceeds of such loan or advance shall have executed and delivered
to the applicable Credit Party within 15 days (or such later date as Agent may
agree to in its sole discretion) of receiving such proceeds, a demand note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by such Sotheby Entity, which Intercompany Notes
shall be in form and substance reasonably satisfactory to Agent and shall be
pledged and delivered to Agent pursuant to the applicable Collateral Document as
additional collateral security for the applicable Secured Obligations;

4



--------------------------------------------------------------------------------




(c)    Section 6.13(f) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
(f) if (i) no Event of Default has occurred and is continuing or would occur as
a result thereof, (ii) either (A) no Revolving Loans are outstanding hereunder
as of the date of any Repurchase, both before and after giving effect thereto or
(B) Parent has provided to Agent, prior to the date that any Repurchase Period
is announced (which notice shall be delivered to Agent no earlier than thirty
(30) days prior to the commencement of such Repurchase Period, and no later than
three (3) Business Days prior to the commencement of such Repurchase Period), a
written notice setting forth (1) the proposed start and end dates of such
Repurchase Period (which shall not exceed eighteen (18) months), (2) the
aggregate maximum Dollar amount to be paid in consideration of all Repurchases
to occur during such Repurchase Period, and (3) pro forma financial statements
demonstrating that the Fixed Charge Coverage Ratio, calculated for the four
Fiscal Quarter period which, as of the date of such notice to Agent, is most
recently completed and for which Agent and Lenders have received Financial
Statements pursuant hereto, shall be equal to or greater than 1.15 to 1.00
(calculated on a pro forma basis as if such aggregate maximum Dollar amount of
Repurchases to occur during such Repurchase Period had occurred during such
period), and (iii) after giving effect to each Repurchase, Margin Stock shall
not constitute more than 25% of the assets of the Credit Parties, Parent may
make Repurchases during such Repurchase Period; provided that, if clause (ii)(A)
of this Section 6.13(f) is inapplicable, such Repurchases shall be conducted in
accordance with the notice delivered pursuant to clause (ii)(B) of this Section
6.13(f); and
(d)    The following defined terms are added to Annex A in the proper
alphabetical order:
“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes,
substantially all of the assets of which consist of the Stock of one or more
Foreign Subsidiaries or other Disregarded Domestic Persons.
“Repurchase” means a repurchase by Parent of the Stock of Parent on any date.
“Repurchase Period” means the period of time during which a Repurchase or a
series of Repurchases may occur, as reflected in a written notice thereof from
Parent to Agent pursuant to Section 6.13(f).
(e)    The schedule set forth on Exhibit B hereto shall be added to the Credit
Agreement as Disclosure Schedule (5.14) thereto.
3.Amendments to Other Loan Documents. Subject to the satisfaction of the
conditions precedent set forth in Paragraph 4 of

5



--------------------------------------------------------------------------------




this Amendment, Agent is hereby directed and authorized to immediately enter
into, on behalf of itself and the Lenders, an Omnibus Amendment, dated as of the
date hereof (the “Omnibus Amendment”), amending the U.S. Security Agreement, the
U.S. Pledge Agreement and the Domestic Subsidiary Guaranty, substantially in the
form set forth on Exhibit C hereto.
4.Effectiveness of this Amendment; Conditions Precedent. The provisions of this
Amendment shall be deemed to have become effective as of the date of this
Amendment, but such effectiveness shall be expressly conditioned upon Agent’s
receipt of a counterpart of:
(a)    this Amendment executed and delivered by duly authorized officers of each
Borrower, each Credit Party, each Lender, the Fronting Lender and Agent;
(b)    the Omnibus Amendment executed and delivered by duly authorized officers
of each Borrower, each Credit Party and the Agent; and
(c)    that certain Reaffirmation, dated as of date hereof, by the Credit
Parties.
5.Miscellaneous.
(a)    Headings. The various headings of this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provisions hereof.
(b)    Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.
(c)    Interpretation. No provision of this Amendment shall be construed against
or interpreted to the disadvantage of any party hereto by any

6



--------------------------------------------------------------------------------




court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured, drafted or dictated such provision.
(d)    Representations and Warranties. Each Credit Party hereby represents and
warrants that, as of the date hereof:
(i)this Amendment and the Credit Agreement as amended by this Amendment,
constitute the legal, valid and binding obligations of such Credit Party,
enforceable against it in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditor’s rights generally or by equitable
principles relating to enforceability;
(ii)its execution, delivery and performance of this Amendment and its
performance of the Credit Agreement as amended by this Amendment, to the extent
a party thereto, have been duly authorized by all necessary corporate action and
do not: (1) contravene the terms of any of such Credit Party’s charter, bylaws
or operating agreement, as applicable, (2) violate any law or regulation, or any
order or decree of any court or Governmental Authority; (3) conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Sotheby Entity is a party or by which any Sotheby Entity or any of its property
is bound, (4) result in the creation or imposition of any Lien upon any of the
property of any Sotheby Entity other than those in favor of Agent, on behalf of
itself and the other Secured Parties, pursuant to the Loan Documents; or (5)
require the consent or approval of any Governmental Authority or any other
Person that has not already been obtained; and
(iii) after giving effect to this Amendment, (1) no Default or Event of Default
has occurred and is continuing and (2) all of the representations and warranties
of such Credit Party contained in the Credit Agreement and in each other Loan
Document to which it is a party (other than representations and warranties
which, in accordance with their express terms, are made only as of an earlier
specified date) are true and correct as of the date of such Credit Party’s
execution and delivery hereof or thereof as though made on and as of such date.

7



--------------------------------------------------------------------------------




(e)    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE.
(f)    Effect. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby
and each reference in the other Loan Documents to the Credit Agreement,
“thereunder,” “thereof,” or words of like import shall mean and be a reference
to the Credit Agreement as amended hereby. Except as expressly provided in this
Amendment, all of the terms, conditions and provisions of the Credit Agreement
and the other Loan Documents shall remain the same. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement.
(g)    No Novation or Waiver. Except as specifically set forth in this
Amendment, the execution, delivery and effectiveness of this Amendment shall not
(a) limit, impair, constitute a waiver by, or otherwise affect any right, power
or remedy of, the Agent or any Lender under the Credit Agreement or any other
Loan Document, (b) constitute a waiver of any provision in the Credit Agreement
or in any of the other Loan Documents or of any Default or Event of Default that
may have occurred and be continuing or (c) alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or in any of the other Loan Documents, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.
(h)    Agent’s Expenses. The Borrowers hereby jointly and severally agree to
promptly reimburse Agent for all of the reasonable out-of-pocket expenses,
including, without limitation, attorneys’ and paralegals’ fees, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment.



8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
SOTHEBY’S,
a Delaware corporation




By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis
Title:     SVP, Treasurer


SOTHEBY’S, INC.




By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis
Title:     SVP, Treasurer


SOTHEBY’S FINANCIAL SERVICES, INC.
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.
OBERON, INC.
THETA, INC.
SOTHEBY’S VENTURES, LLC




By:     /S/ MICHAEL L. GILLIS                
Name:    Michael L. Gillis
Title:     SVP, Treasurer




































OATSHARE LIMITED




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer


SOTHEBY’S,
a company registered in England




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan
Title:    EVP & Chief Financial Officer


SOTHEBY’S FINANCIAL SERVICES LIMITED




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan
Title:    EVP & Chief Financial Officer




Signature Page to
    Consent and Amendment No. 5



--------------------------------------------------------------------------------






GENERAL ELECTRIC CAPITAL
CORPORATION, as the Agent, the Fronting
Lender and a Lender



By:     /S/ DANIEL T. EUBANKS                
Name:    Daniel T. Eubanks
Title:    DULY AUTHORIZED SIGNATORY

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------




HSBC BANK PLC, as a Lender



By:     /S/ PAUL HAGGER                
Name:    Paul Hagger
Title:    GLOBAL RELATIONSHIP MANAGER

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


HSBC BANK USA, NATIONAL
ASSOCIATION, as a Lender



By:     /S/ CHRIS MENDELSOHN    
Name:     Chris Menelsohn
Title:    Senior Vice President

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,
as a Lender



By:     /S/ JENNIFER HEARD                
Name:    Jennifer Heard
Title:    Authorized Officer

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


THE PRIVATEBANK AND TRUST
COMPANY, as a Lender



By:     /S/ MITCHELL B. RASKY                    
Name:    M. Rasky
Title:    Managing Director

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


TD BANK, N.A., as a Lender



By:     /S/ STEPHEN S. CAFFEY                
Name:    Stephen A. Caffey
Title:    Vice President

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender



By:     /S/ JAIME C. ENG                
Name:    Jaime C. Eng
Title:    Vice President

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


COMERICA BANK, as a Lender



By:     /S/ CHRIS RICE            
Name:    Chris Rice
Title:    VP

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


ISRAEL DISCOUNT BANK OF NEW
YORK, as a Lender



By:     /S/ DAN LUBY                
Name:    Dan Luby
Title:    Assistant Vice President
By:     /S/ MICHAEL PAUL            
Name: Michael Paul
Title:    Senior Vice President

Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


Acknowledged and Agreed
as of the date first above written:


SOTHEBYS.COM LLC, as a Credit Party




By:/S/ WILLIAM S. SHERIDAN
Name: William S. Sheridan    
Title:     EVP & Chief Financial Officer




SOTHEBY’S FINE ART HOLDINGS, INC.
SOTHEBY’S ASIA, INC.
SOTHEBY’S RES, INC.
SPTC, INC.
SOTHEBY PARKE BERNET, INC.
YORK AVENUE DEVELOPMENT, INC.
SOTHEBY’S THAILAND, INC.
SOTHEBY’S HOLDINGS INTERNATIONAL, INC.
SOTHEBY’S NEVADA, INC.
SOTHEBYS.COM AUCTIONS, INC.
SIBS, LLC,
each as a Credit Party


By: /S/ MICHAEL L. GILLIS
Name: Michael L. Gillis    
Title:     SVP, Treasurer


72ND AND YORK, INC., as a Credit Party


By: /S/ MICHAEL L. GILLIS
Name: Michael L. Gillis    
Title:     SVP, Treasurer




CATALOGUE DISTRIBUTION COMPANY LIMITED, as a Credit Party


By:/S/ WILLIAM S. SHERIDAN
Name: William S. Sheridan    
Title:     EVP & Chief Financial Officer









Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------




SOTHEBY’S SHIPPING LIMITED, as a Credit Party


By:/S/ WILLIAM S. SHERIDAN
Name: William S. Sheridan    
Title:     EVP & Chief Financial Officer





Signature Page to
    Consent and Amendment No. 5

--------------------------------------------------------------------------------


EXHIBIT A


Specified Components of Restructuring


Note: References to each step are to the steps detailed in the restructuring
diagram provided to the Agent and the Lenders prior to the date hereof, entitled
“Sotheby’s Restructuring,” dated September 4, 2012.


1.
Step 13 – Transfer by Sotheby’s Asia, LLC of equity interests in Sotheby’s
Singapore Pte. Ltd. to York Luxembourg Holdings International S.a.r.l.
(“Luxembourg Holdings”) in exchange for 16,900 shares in Luxembourg Holdings.

2.
Step 22 – Transfer by Sotheby’s, a Delaware corporation (“Sotheby’s”), of equity
interests in Luxembourg Holdings to York UK Holdco International Limited (“UK
Holdco”) in exchange for 99,100 shares in UK Holdco and the issue of US$10
million 5.5% unsecured loan notes due 2020 (“Loan A”).

3.
Step 24 – Transfer by Sotheby’s of equity interests in York Holdings
International, Inc. (“Holdings International”) to Luxembourg Holdings for
US$22,000.

4.
Step 25a – Transfer by Sotheby’s of equity interests in Sotheby’s, Inc. to
Holdings International in exchange for an intercompany promissory note with a
principal amount not to exceed $1,745,037,000 payable by Holdings International
to Sotheby’s (the “Holdings International Note”).

5.
Step 25b – Transfer by Sotheby’s of economic benefits in the Holdings
International Note to UK Holdco in exchange for 12,550,370 shares in UK Holdco
and a US$490 million note issued by UK Holdco (“Loan B”).

6.
Step 26a – Transfer by Sotheby’s of Loan A and Loan B to York Finance
(Luxembourg) S.a.r.l. (“York Finance”) in exchange for 1 share in York Finance.

7.
Step 29a – Transfer by Sotheby’s of equity interests in 1334 York LLC to UK
Holdco in exchange for shares in UK Holdco.

8.
Step 30a – Transfer by Sotheby’s of equity interests in Sotheby’s Qatar LLC to
Luxembourg Holdings in exchange for US$1.

9.
Step 31b – Transfer by Sotheby’s of promissory note from Sotheby’s, Inc. equal
to the value of Sotheby’s CIS LLC to Holdings International in exchange for
shares in Holdings International.

10.
Step 32a – Transfer by Sotheby’s of equity interests in Holdings International
to UK Holdco in exchange for shares in UK Holdco.

Release of Theta Inc. as a Borrower under the Credit Agreement.    




--------------------------------------------------------------------------------


EXHIBIT B


Disclosure Schedule (5.14) to Credit Agreement


1.
York UK Holdco International Limited

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) York UK Holdco International Limited shall become party to the
Agreement as a Credit Party by executing a joinder agreement thereto, and shall
execute a Guaranty and such other Collateral Documents as Agent shall reasonably
request in support of the Obligations of the U.K. Borrowers; provided that, with
respect to the pledge of Stock of any Subsidiary of York UK Holdco International
Limited, such pledge shall be limited to 65% of the outstanding Stock of such
Subsidiary, (ii) 65% of the outstanding Stock of York UK Holdco International
Limited shall be pledged to Agent, for the benefit of the Secured Parties, in
support of the Obligations of the U.K. Borrowers pursuant to such Collateral
Documents as Agent shall reasonably request and (iii) York UK Holdco
International Limited shall deliver such organizational and authorization
documentation and legal opinions as Agent shall reasonably request, in each
case, in form and substance reasonably satisfactory to Agent.
2.
York Finance (Luxembourg) S.a.r.l.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) York Finance (Luxembourg) S.a.r.l. shall become party to the
Agreement as a Credit Party by executing a joinder agreement thereto, and shall
execute a Guaranty and such other Collateral Documents as Agent shall reasonably
request in support of the Obligations of the U.K. Borrowers; provided that, with
respect to the pledge of Stock of any Subsidiary of York Finance (Luxembourg)
S.a.r.l., such pledge shall be limited to 65% of the outstanding Stock of such
Subsidiary, (ii) 65% of the outstanding Stock of York Finance (Luxembourg)
S.a.r.l. shall be pledged to Agent, for the benefit of the Secured Parties, in
support of the Obligations of the U.K. Borrowers pursuant to such Collateral
Documents as Agent shall reasonably request and (iii) York Finance (Luxembourg)
S.a.r.l. shall deliver such organizational and authorization documentation and
legal opinions as Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to Agent.
3.
York Luxembourg Holdings International S.a.r.l.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) York Luxembourg Holdings International S.a.r.l. shall become
party to the Agreement as a Credit Party by executing a joinder agreement
thereto, and shall execute a Guaranty and such other Collateral Documents as
Agent shall reasonably request in support of the Obligations of each of the U.S.
Borrowers and the U.K. Borrowers; provided that, (A) such Guaranty shall limit
the recourse to the assets of York Luxembourg Holdings International S.a.r.l. to
the Stock of its Subsidiaries that constitutes Collateral, (B) with respect to
any pledge of Stock of any Foreign Subsidiary of York Luxembourg Holdings
International S.a.r.l., such pledge shall be limited to 65% of the outstanding
Stock of such Subsidiary in support of the Obligations of each of the U.S.
Borrowers and the U.K. Borrowers and (C) with respect to any security interest
in assets of York Luxembourg Holdings International S.a.r.l. other than Stock of
its Subsidiaries, such security interest shall support the Obligations of solely
the U.K. Borrowers, (ii) 65% of the outstanding Stock of York Luxembourg
Holdings International S.a.r.l. shall be pledged to Agent, for the benefit of
the Secured Parties, in support of the Obligations of the U.K. Borrowers
pursuant to such Collateral Documents as Agent shall reasonably request and
(iii) York Luxembourg Holdings International S.a.r.l.


--------------------------------------------------------------------------------


shall deliver such organizational and authorization documentation and legal
opinions as Agent shall reasonably request, in each case, in form and substance
reasonably satisfactory to Agent.
4.
York Holdings International, Inc.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) York Holdings International, Inc. shall become party to the
Agreement as a Credit Party by executing a joinder agreement thereto, and shall
execute joinder agreements to each of the Domestic Subsidiary Guaranty, the U.S.
Security Agreement, the U.S. Pledge Agreement and such further Collateral
Documents as Agent shall reasonably request, in each case pursuant to the terms
of each such agreement, (ii) 100% of the outstanding Stock of York Holdings
International, Inc. shall be pledged to Agent, for the benefit of the Secured
Parties, in support of the Obligations of each of the U.S. Borrowers and the
U.K. Borrowers, pursuant to such Collateral Documents as Agent shall reasonably
request, and (iii) York Holdings International, Inc. shall deliver such
organizational and authorization documentation and legal opinions as Agent shall
reasonably request, in each case, in form and substance reasonably satisfactory
to Agent.
5.
Sotheby’s Monaco S.A.M.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) 65% of the outstanding Stock of Sotheby’s Monaco S.A.M. shall
be pledged to Agent, for the benefit of the Secured Parties, in support of the
Obligations of each of the U.S. Borrowers and the U.K. Borrowers, pursuant to
such Collateral Documents as Agent shall reasonably request, and (ii) Sotheby’s
Monaco S.A.M. shall deliver such organizational and authorization documentation
and legal opinions as Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to Agent.
6.
Sotheby’s Taiwan Ltd.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) 65% of the outstanding Stock of Sotheby’s Taiwan Ltd. shall be
pledged to Agent, for the benefit of the Secured Parties, in support of the
Obligations of each of the U.S. Borrowers and the U.K. Borrowers, pursuant to
such Collateral Documents as Agent shall reasonably request, and (ii) Sotheby’s
Taiwan Ltd. shall deliver such organizational and authorization documentation
and legal opinions as Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to Agent.
7.
Sotheby’s Singapore Pte. Ltd.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) 65% of the outstanding Stock of Sotheby’s Singapore Pte. Ltd.
shall be pledged to Agent, for the benefit of the Secured Parties, in support of
the Obligations of each of the U.S. Borrowers and the U.K. Borrowers, pursuant
to such Collateral Documents as Agent shall reasonably request, and (ii)
Sotheby’s Singapore Pte. Ltd. shall deliver such organizational and
authorization documentation and legal opinions as Agent shall reasonably
request, in each case, in form and substance reasonably satisfactory to Agent.
8.
Sotheby’s Qatar LLC

By December 31, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) 65% of the outstanding Stock of Sotheby’s Qatar LLC shall be
pledged to Agent, for the benefit of the Secured Parties, in support of the
Obligations of each of the U.S. Borrowers and the U.K. Borrowers, pursuant to
such Collateral Documents as Agent shall reasonably request, and (ii) Sotheby’s
Qatar LLC shall deliver such


--------------------------------------------------------------------------------


organizational and authorization documentation and legal opinions as Agent shall
reasonably request, in each case, in form and substance reasonably satisfactory
to Agent.
9.
Sotheby’s Asia Ltd.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) Sotheby’s Asia Ltd. shall become party to the Agreement as a
Credit Party by executing a joinder agreement thereto, and shall execute a
Guaranty and such other Collateral Documents as Agent shall reasonably request
in support of the Obligations of each of the U.S. Borrowers and the U.K.
Borrowers, (ii) 100% of the outstanding Stock of Sotheby’s Asia Ltd. shall be
pledged to Agent, for the benefit of the Secured Parties, in support of the
Obligations of each of the U.S. Borrowers and the U.K. Borrowers, pursuant to
such Collateral Documents as Agent shall reasonably request and (iii) Sotheby’s
Asia Ltd. shall deliver such organizational and authorization documentation and
legal opinions as Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to Agent.
10.
Sotheby’s Asia Cooperatief

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) Sotheby’s Asia Cooperatief shall become party to the Agreement
as a Credit Party by executing a joinder agreement thereto, and shall execute a
Guaranty and such other Collateral Documents as Agent shall reasonably request
in support of the Obligations of each of the U.S. Borrowers and the U.K.
Borrowers, (ii) 100% of the outstanding Stock of Sotheby’s Asia Cooperatief
shall be pledged to Agent, for the benefit of the Secured Parties, in support of
the Obligations of each of the U.S. Borrowers and the U.K. Borrowers, pursuant
to such Collateral Documents as Agent shall reasonably request and (iii)
Sotheby’s Asia Cooperatief shall deliver such organizational and authorization
documentation and legal opinions as Agent shall reasonably request, in each
case, in form and substance reasonably satisfactory to Agent.
11.
Fine Art Insurance Ltd.

By October 15, 2012 (or such later date as Agent may agree to in its sole
discretion), (i) Fine Art Insurance Ltd. shall become party to the Agreement as
a Credit Party by executing a joinder agreement thereto, and shall execute a
Guaranty and such other Collateral Documents as Agent shall reasonably request
in support of the Obligations of each of the U.S. Borrowers and the U.K.
Borrowers, (ii) 100% of the outstanding Stock of Fine Art Insurance Ltd. shall
be pledged to Agent, for the benefit of the Secured Parties, in support of the
Obligations of each of the U.S. Borrowers and the U.K. Borrowers, pursuant to
such Collateral Documents as Agent shall reasonably request and (iii) Fine Art
Insurance Ltd. shall deliver such organizational and authorization documentation
and legal opinions as Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to Agent.


--------------------------------------------------------------------------------


EXHIBIT C


Omnibus Amendment




See attached.








--------------------------------------------------------------------------------


OMNIBUS AMENDMENT


This OMNIBUS AMENDMENT (this “Amendment”), dated as of September 6, 2012, is
by and among Sotheby’s, a Delaware corporation (“Parent”), Sotheby’s, Inc., a
New York corporation
(“Sotheby’s, Inc.”), Sotheby's Financial Services, Inc., a Nevada corporation
(“SFS Inc.”), Sotheby's
Financial Services California, Inc., a Nevada corporation (“SFS California”),
Oberon, Inc., a Delaware
corporation (“Oberon”), Theta, Inc., a Delaware corporation (“Theta”), Sotheby's
Ventures, LLC, a New
York limited liability company (“Ventures LLC”), SPTC, Inc., a Nevada
corporation (“SPTC”),
Sothebys.com LLC, a Delaware limited liability company (“Sothebys.com”),
Sotheby’s Nevada, Inc., a
Nevada corporation (“Sotheby’s Nevada”), Sotheby’s Asia, LLC, a Michigan limited
liability company
(“Sotheby’s Asia”), Sotheby’s Fine Arts Holdings, Inc., a Delaware corporation
(“Fine Arts”), Sotheby
Parke Bernet, Inc., a Delaware corporation (“SPB”), York Avenue Development,
Inc., a New York
corporation (“York Development”), Sotheby’s Thailand, Inc., a Delaware
corporation (“Sotheby’s
Thailand”), SIBS, LLC, a New York limited liability company (“SIBS”),
Sothebys.com Auctions, Inc., a
New York corporation (“Auctions”), Sotheby’s Holdings International, Inc., a
Michigan corporation
(“Holdings International”), Sotheby’s RES, Inc., a New York corporation (“RES”),
72ND and York, Inc.,
a New York corporation (“York”) (Parent and the Subsidiaries thereof party
hereto, collectively, the
“Credit Parties”), and General Electric Capital Corporation, a Delaware
corporation (“GE Capital”), in its
capacity as the Agent (in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise
defined herein shall have the meanings ascribed to such terms in Annex A to that
certain Credit
Agreement, dated as of August 31, 2009 (as amended, restated, supplemented or
otherwise modified from
time to time, the “Credit Agreement”), by and among the Parent, Sotheby’s Inc.,
SFS Inc., SFS
California, Oberon, Theta, Ventures LLC, Oatshare Limited, a company registered
in England
(“Oatshare”), Sotheby’s, a company registered in England (“Sotheby’s U.K.”), and
Sotheby’s Financial
Services Limited, a company registered in England (“SFS Ltd.”), as Borrowers,
the Agent, and the
Lenders signatory thereto from time to time.


RECITALS


A.     The Credit Parties and the Agent are parties to that certain Pledge
Agreement,
dated as of August 31, 2009 (as amended, restated, supplemented or otherwise
modified from time to
time, the “Pledge Agreement”).


B.     The Credit Parties and the Agent are parties to that certain Security
Agreement,
dated as of August 31, 2009 (as amended, restated, supplemented or otherwise
modified from time to
time, the “Security Agreement”).


C.     Certain of the Credit Parties and the Agent are parties to that certain
Domestic
Subsidiary Guaranty, dated as of August 31, 2009 (as amended, restated,
supplemented or otherwise
modified from time to time, the “Guaranty”).


D.     The Credit Parties have requested that the Agent amend the Pledge
Agreement,
the Security Agreement and the Guaranty (collectively, the “Affected
Agreements”) as set forth herein.


E.     The Agent has agreed, on the terms and conditions set forth below, to so
amend
the Affected Agreements.






--------------------------------------------------------------------------------


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of
which are hereby acknowledged, the Credit Parties and the Agent hereby agree as
follows:


1.     Amendments to Pledge Agreement. Subject to the satisfaction of the
conditions
precedent set forth in Paragraph 4 of this Amendment, the Pledge Agreement is
hereby amended as
follows:


(a) The proviso in the definition of “Pledged Collateral” in Section 1 of the
Pledge
Agreement is hereby amended and restated to read as follows:


; provided that, (i) with respect to any Pledged Entity that is a Foreign
Subsidiary (each
a “Foreign Pledged Entity”), the equity interests of such Pledged Entity
constituting
Pledged Collateral hereunder shall consist only of 65% of the outstanding voting
equity
interest interests and 100% of the outstanding non-voting equity interests of
such Pledged
Entity, (ii) no more than 65% of the outstanding equity interests in each of
Theta and
SPB shall constitute Pledged Collateral hereunder, and (iii) Pledged Collateral
shall not
include any assets that do not constitute Collateral pursuant to Section 5.14(d)
or 5.14(e)
of the Credit Agreement.


(b) Section 2(a) of the Pledge Agreement is hereby amended by adding the
following
proviso at the end thereof:


; provided that, Pledged Collateral consisting of equity interests in Theta or
SPB are
Pledged as security for the prompt and complete payment and performance and
observation in full of solely the Obligations of the U.K. Borrowers.


(c) Section 5(d) of the Pledge Agreement is hereby amended and restated to read
as
follows:


(d) Such Pledgor will, within fifteen (15) days (or such later date as may be
agreed
to by Agent in its sole direction) of obtaining ownership of any additional
Pledged
Collateral, deliver to Agent a Pledge Amendment, duly executed by such Pledgor,
in
substantially the form of Schedule II hereto (a “Pledge Amendment”) in respect
of any
such additional Pledged Collateral, pursuant to which such Pledgor shall pledge
to
Agent all of such additional Stock. Such Pledgor hereby authorizes Agent to
attach each
Pledge Amendment to this Agreement and agrees that all Pledged Shares listed on
any
Pledge Amendment delivered to Agent shall for all purposes hereunder be
considered
Pledged Collateral.


(d) Schedule I of the Pledge Agreement is hereby amended by deleting all
references
to “Sotheby’s Asia, Inc.” thereto and replacing them with “Sotheby’s Asia, LLC”.


(e) Schedule I of the Pledge Agreement is hereby amended by replacing the
information set forth therein with respect to the equity interests in Sotheby’s
Asia, Inc., Sotheby's
Global Trading GmbH, Sotheby’s Parke Bernet Inc. and Theta, Inc. with the
following:
















--------------------------------------------------------------------------------


Pledged Entity
Equity Interests (Class of Stock/Par Value)
Owner of Equity Interest
Number of Pledged Shares (Percentage of Outstanding Shares)
Stock Certificate Number
Sotheby's Asia, LLC
n/a
Sotheby's
n/a
n/a
Sotheby's Global Trading GmbH
2,000,000 Sw. Fr.
Sotheby's, Inc.
1,300,0000 (65%)
Not issued
Sotheby's Park Bernet Inc.
Common Stock $1.00 Par Value
Sotheby's, Inc.
65 (65%)
No. 1
Theta, Inc.
Common Stock $1.00 Par Value
Sotheby's, Inc.
650 (65%)
No. 1





2.     Amendments to Security Agreement. Subject to the satisfaction of the
conditions
precedent set forth in Paragraph 4 of this Amendment, the Security Agreement is
hereby amended as
follows:


(a)     The definition of “Excluded Collateral” in Section 1 of the Security
Agreement is
amended and restated to read as follows:


“Excluded Collateral” means, collectively, (a) Margin Stock consisting of Stock
of
Parent, (b) each liquor license owned by 72ND and York, Inc. (f/k/a Sunrise
Liquors &
Wines, Inc.), if the grant of a security interest therein pursuant to this
Security Agreement
or any other Loan Document would violate, or be rendered ineffective by, any
applicable
law, (c) each Work of Art that has been consigned to a Grantor, until such time
as such
Grantor obtains title to such Work of Art, and the proceeds of any such
consigned Work
of Art to the extent such proceeds are payable by such Grantor to the applicable
consignor and (d) any assets that do not constitute Collateral pursuant to
Section 5.14(d)
or 5.14(e) of the Credit Agreement.


3.     Amendments to Domestic Subsidiary Guaranty. Subject to the satisfaction
of the
conditions precedent set forth in Paragraph 4 of this Amendment, Section 7.11 of
the Guaranty is hereby
amended and restated to read as follows:


7.11     Limitation on Guaranteed Obligations. Notwithstanding any provision
herein
contained to the contrary:


(a)     each Guarantor’s liability hereunder shall be limited to an amount not
to exceed
as of any date of determination the greater of:


(i)     the net amount of all Loans and other extensions of credit (including
Letters of Credit) advanced under the Credit Agreement and directly or
indirectly re-loaned or otherwise transferred to, or incurred for the benefit
of,
such Guarantor, plus interest thereon at the applicable rate specified in the
Credit Agreement; or


(ii)     the amount which could be claimed by Agent and Lenders from such
Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Guarantor’s right of contribution and indemnification from each
other Credit Party under the Contribution Agreement; and






--------------------------------------------------------------------------------


(b)     the recourse hereunder to the assets of each of Theta and Sotheby’s
Parke Bernet, Inc. shall be limited to the Stock of its Subsidiaries that
constitutes Collateral.


4.     Effectiveness of this Amendment; Conditions Precedent. The provisions of
this
Amendment shall be deemed to have become effective as of the date of this
Amendment, but such
effectiveness shall be expressly conditioned upon the Agent’s receipt of a
counterpart of this Amendment
executed and delivered by duly authorized officers of each Credit Party and the
Agent.


5.     Miscellaneous.


(a)     Headings. The various headings of this Amendment are inserted for
convenience
of reference only and shall not affect the meaning or interpretation of this
Amendment or any provisions
hereof.


(b)     Counterparts. This Amendment may be executed by the parties hereto in
several
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to
be one and the same instrument. Delivery of an executed counterpart of a
signature page to this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart
thereof.


(c)     Interpretation. No provision of this Amendment shall be construed
against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial
authority by reason of such party’s having or being deemed to have structured,
drafted or dictated such
provision.


(d)     Representations and Warranties. Each Credit Party hereby represents and
warrants that, as of the date hereof:


(i)     this Amendment and each of the Affected Agreements, as amended hereby,
to
which it is a party, constitute the legal, valid and binding obligations of such
Credit Party, enforceable
against it in accordance with its respective terms, except as enforceability may
be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditor’s
rights generally or by
equitable principles relating to enforceability;


(ii)     its execution, delivery and performance of this Amendment and its
performance
of each of the Affected Agreements, as amended hereby, to the extent a party
thereto, have been duly
authorized by all necessary corporate action and do not: (1) contravene the
terms of any of such Credit
Party’s charter, bylaws or operating agreement, as applicable, (2) violate any
law or regulation, or any
order or decree of any court or Governmental Authority, (3) conflict with or
result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which any
Sotheby Entity is a party or by which any Sotheby Entity or any of its property
is bound, (4) result in
the creation or imposition of any Lien upon any of the property of any Sotheby
Entity other than those
in favor of the Agent, on behalf of itself and the other Secured Parties,
pursuant to the Loan
Documents, or (5) require the consent or approval of any Governmental Authority
or any other Person
that has not already been obtained; and




--------------------------------------------------------------------------------






(iii)     after giving effect to this Amendment, (1) no “Default” or “Event of
Default”
under the Credit Agreement has occurred and is continuing and (2) all of the
representations and
warranties of such Credit Party contained in each of the Affected Agreements and
in each other Loan
Document to which it is a party (other than representations and warranties
which, in accordance with
their express terms, are made only as of an earlier specified date) are true and
correct as of the date of
such Credit Party’s execution and delivery hereof or thereof as though made on
and as of such date.


(e)     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.


(f)     Effect. Upon the effectiveness of this Amendment, each reference in each
of the
Affected Agreements to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and
be a reference to such Affected Agreement as amended hereby, and each reference
in the other Loan
Documents to each of the Affected Agreements, “thereunder,” “thereof,” or words
of like import shall
mean and be a reference to such Affected Agreement as amended hereby. Except as
expressly provided
in this Amendment, all of the terms, conditions and provisions of the Affected
Agreements and the other
Loan Documents shall remain the same. This Amendment shall constitute a Loan
Document.


(g)     No Novation or Waiver. Except as specifically set forth in this
Amendment, the
execution, delivery and effectiveness of this Amendment shall not (a) limit,
impair, constitute a waiver
by, or otherwise affect any right, power or remedy of, the Agent or any Lender
under each of the Affected
Agreements or any other Loan Document, (b) constitute a waiver of any provision
in each of the Affected
Agreements or in any of the other Loan Documents or of any “Default” or “Event
of Default” under the
Credit Agreement that may have occurred and be continuing or (c) alter, modify,
amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in each of the Affected
Agreements or in any of the other Loan Documents, all of which are ratified and
affirmed in all respects
and shall continue in full force and effect.


(h)     Agent’s Expenses. The Credit Parties hereby jointly and severally agree
to
promptly reimburse the Agent for all of the reasonable out-of-pocket expenses,
including, without
limitation, attorneys’ and paralegals’ fees, it has heretofore or hereafter
incurred or incurs in connection
with the preparation, negotiation and execution of this Amendment.


******




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


SOTHEBY’S,                            
a Delaware corporation




By:     /S/ MICHAEL L. GILLIS
Name:    Michael L. Gillis
Title:     SVP, Treasurer


SOTHEBY’S, INC.




By:     /S/ MICHAEL L. GILLIS
Name:    Michael L. Gillis
Title:     SVP, Treasurer


SOTHEBYS.COM LLC




By:/S/ WILLIAM S. SHERIDAN
Name: William S. Sheridan    
Title:     EVP & Chief Financial Officer


72ND AND YORK, INC.


By: /S/ MICHAEL L. GILLIS
Name: Michael L. Gillis    
Title:     SVP, Treasurer






--------------------------------------------------------------------------------


SOTHEBY'S FINE ART HOLDINGS, INC.
SOTHEBY’S FINANCIAL SERVICES, INC.
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.
OBERON, INC.
THETA, INC.
SOTHEBY’S VENTURES, LLC
SOTHEBY'S ASIA, LLC
SPTC, INC.
SOTHEBY'S PARK BERNET, INC.
YORK AVENUE DEVELOPMENT, INC.
SOTHEBY'S THAILAND, INC.
SOTHEBY'S HOLDINGS INTERNATIONAL, INC.
SOTHEBY'S NEVADA, INC.
SOTHEBYS.COM AUCTIONS, INC.
SIBS, LLC
SOTHEBY'S RES, INC.


By: /S/ MICHAEL L. GILLIS
Name: Michael L. Gillis    
Title:     SVP, Treasurer




--------------------------------------------------------------------------------






GENERAL ELECTRIC CAPITAL
CORPORATION, as the Agent



By:     /S/ DANIEL T. EUBANKS                
Name:    Daniel T. Eubanks
Title:    Duly Authorized Signatory




--------------------------------------------------------------------------------




EXECUTION COPY


REAFFIRMATION


September 6, 2012


Reference is hereby made to (i) that certain Credit Agreement, dated as of
August 31,
2009 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit
Agreement”), by and among Sotheby’s, a Delaware corporation (“Parent”),
Sotheby’s, Inc., a New York
corporation (“Sotheby’s, Inc.”), Sotheby’s Financial Services, Inc., a Nevada
corporation (“SFS Inc.”),
Sotheby’s Financial Services California, Inc., a Nevada corporation (“SFS
California”), Oberon, Inc., a
Delaware corporation (“Oberon”), Theta, Inc., a Delaware corporation (“Theta”),
Sotheby’s Ventures,
LLC, a New York limited liability company (“Ventures LLC”), Oatshare Limited, a
company registered
in England (“Oatshare”), Sotheby’s, a company registered in England (“Sotheby’s
U.K.”), and Sotheby’s
Financial Services Limited, a company registered in England (“SFS Ltd.” and,
collectively with Parent,
Sotheby’s, Inc., SFS Inc., SFS California, Oberon, Theta, Ventures LLC, Oatshare
and Sotheby’s U.K.,
the “Borrowers”), General Electric Capital Corporation, a Delaware corporation,
as a Lender and as
Agent for the Lenders and the Fronting Lender (in such capacity, the “Agent”),
and the other Lenders
from time to time signatory thereto, (ii) that certain Amendment No. 5 to Credit
Agreement, dated as of
the date hereof (“Amendment No. 5”), by and among the Borrowers, the Lenders
party thereto and the
Agent and (iii) that certain Omnibus Amendment, dated as of the date hereof (the
“Omnibus Amendment”
and together with Amendment No. 5, the “Amendments”), by and among the
Borrowers, the other Credit
Parties party thereto and the Agent. Capitalized terms used in this
Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement.


Each of the undersigned, by its signature below, hereby (a) acknowledges receipt
of a
copy of the Amendments, (b) acknowledges and consents to the execution and
delivery of the
Amendments by the parties thereto, (c) acknowledges and agrees that each Loan
Document executed by it
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed, (d) reaffirms all Liens on
any collateral which have been granted by it in favor of the Agent (for itself
and the holders of Secured
Obligations) pursuant to any of the Loan Documents, and (e) acknowledges and
agrees that each of the
Credit Agreement, the U.S. Security Agreement, the U.S. Pledge Agreement, and
the Domestic
Subsidiary Guaranty, as modified by the Amendments, remains in full force and
effect and is hereby
reaffirmed, ratified and confirmed.


All references to the Credit Agreement, the U.S. Security Agreement, the U.S.
Pledge
Agreement and the Domestic Subsidiary Guaranty contained in any Loan Document
shall be a reference
to the Credit Agreement, the U.S. Security Agreement, the U.S. Pledge Agreement,
and the Domestic
Subsidiary Guaranty, respectively, as so modified by the Amendments and as the
same has previously
been, or may from time to time hereafter be, amended, restated, supplemented or
otherwise modified.
Each Amendment is a Loan Document pursuant to the Credit Agreement and shall
(unless expressly
indicated therein) be construed, administered, and applied, in accordance with
all of the terms and
provisions of the Credit Agreement.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto have caused this Reaffirmation
atop be duly executed by its authorized officer as of the day and year first
above written.


SOTHEBY’S,
a Delaware corporation




By:     /S/ MICHAEL L. GILLIS
Name:    Michael L. Gillis
Title:     SVP, Treasurer


SOTHEBY’S, INC.




By:     /S/ MICHAEL L. GILLIS
Name:    Michael L. Gillis
Title:     SVP, Treasurer


SOTHEBY’S FINANCIAL SERVICES, INC.
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.
OBERON, INC.
THETA, INC.
SOTHEBY’S VENTURES, LLC




By:     /S/ MICHAEL L. GILLIS
Name:    Michael L. Gillis
Title:     SVP, Treasurer


OATSHARE LIMITED




By:     /S/ WILLIAM S. SHERIDAN
Name:    William S. Sheridan    
Title:    EVP & Chief Financial Officer


72ND AND YORK, INC.


By: /S/ MICHAEL L. GILLIS
Name: Michael L. Gillis    
Title:     SVP, Treasurer






--------------------------------------------------------------------------------


SOTHEBY’S,
a company registered in England




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan
Title:    EVP & Chief Financial Officer


SOTHEBY'S FINE ART HOLDINGS, INC.
SOTHEBY'S ASIA, LLC
SPTC, INC.
SOTHEBY'S RES, INC.
SOTHEBY'S PARK BERNET, INC.
YORK AVENUE DEVELOPMENT, INC.
SOTHEBY'S THAILAND, INC.
SOTHEBY'S HOLDINGS INTERNATIONAL, INC.
SOTHEBY'S NEVADA, INC.
SOTHEBYS.COM AUCTIONS, INC.
SIBS, LLC




By: /S/ MICHAEL L. GILLIS
Name: Michael L. Gillis    
Title:     SVP, Treasurer




SOTHEBY’S FINANCIAL SERVICES LIMITED




By:     /S/ WILLIAM S. SHERIDAN                
Name:    William S. Sheridan
Title:    EVP & Chief Financial Officer
SOTHEBYS.COM LLC




By:/S/ WILLIAM S. SHERIDAN
Name: William S. Sheridan    
Title:     EVP & Chief Financial Officer


SOTHEBY’S SHIPPING LIMITED


By:/S/ WILLIAM S. SHERIDAN
Name: William S. Sheridan    
Title:     EVP & Chief Financial Officer




--------------------------------------------------------------------------------


CATALOGUE DISTRIBUTION COMPANY LIMITED


By:/S/ WILLIAM S. SHERIDAN
Name: William S. Sheridan    
Title:     EVP & Chief Financial Officer






